Madsen, J.
— This case arises from a Child Protective Services (CPS) investigation into allegations of parental child abuse leveled against Petitioner David Tyner, the father of two minor children. Tyner filed suit against the Department of Social and Health Services (DSHS and State) claiming that a negligent CPS investigation resulted in his four-and-one-half month separation from his children. The jury awarded Tyner $201,500 in damages. The Court of Appeals overturned the jury verdict, holding that while the State owed a duty to Tyner and was not shielded by immunity, the court’s no-contact orders throughout the case cut off any legal causation between the State’s negligence and Tyner’s separation from his children. We agree with the Court of Appeals conclusions as to duty and immunity; however, because we find error in the court’s analysis of legal causation, we reverse.
FACTS
On January 11, 1993, Debra Tyner, then wife of Petitioner David Tyner, arrived home with the couple’s two minor children: T., their four-year-old son, and W, their six-year-old daughter. As Mrs. Tyner pulled into the driveway, she noticed Mr. Tyner’s car and commented, “Oh, good, Dad’s home already.” Def’s. Ex. 33. At this point her son allegedly stated “Goody, goody” but then paused and said, “[b]ut sometimes he’s mean to me.” Id. Upon further inquiry, T. complained that sometimes his dad “pulls [his] penis too hard,” id., and poked him in the bottom with his finger. Verbatim Report of Procedings (RP) (Oct. 16 & 17, 1996) at 71-72.
Mrs. Tyner did not immediately relate this conversation to Mr. Tyner. It was not until later that evening, when Mr. Tyner received an unexpected telephone call from his *72brother that he became aware of what had transpired. Mrs. Tyner had called Mr. Tyner’s mother to ask if there had been any sexual abuse perpetrated against Mr. Tyner during his childhood and his brother had learned of the call and notified Mr. Tyner. After Mr. Tyner received the call from his brother, he confronted his wife and they agreed to call the children upstairs and ask them about the alleged abuse. According to Mr. Tyner, he asked the children “very quietly” if “daddy has ever touched your private parts.” RP (Oct. 10, 1996) at 7-8. Both children said “no.” Id.
Later that evening, Mr. and Mrs. Tyner visited their former marriage counselor. The next morning, January 12, 1993, with the counselor’s support, Mrs. Tyner reported her concerns to the Harborview Sexual Assault Center (SAC). The case was referred to CPS and caseworker Bill Mix was given the assignment.
That same day Mix interviewed the children at school. Both children denied their father had sexually abused them, told Mix it was not something their mother should discuss, and placed their hands over their ears in protest to the questioning. Mix did not know what to make of the denial, but believed that the children were overly “scared” to talk. RP (Oct. 14, 1996) at 62. He came to the conclusion that at least some of the statements allegedly made to Mrs. Tyner by the children had occurred. Mr. Tyner was telephonically interviewed by Mix the same day and denied any allegations of wrongdoing.
The following day, January 13, 1993, Mrs. Tyner took the children to their family pediatrician, Dr. Hyde, for a physical examination. No physical signs of abuse were discovered, but the results did not rule out abuse either. During the examination, W. did confirm that her brother had made comments to her mother regarding his father “pulling on his penis too hard.” RP (Oct. 16 & 17, 1996) at 71. Dr. Hyde then made a recommendation that “because the situation was not clear and there was strong evidence from statements that had been made that there could have been molestation . . . the children [should] be with their father only under supervision.” RP (Oct. 16 & 17, 1996) at 76.
*73On January 14,1993, Mr. Tyner submitted to a polygraph examination. “He was asked whether he sexually touched his children and physiological responses indicated he was not attempting deception in his denial.” Clerk’s Papers (CP) at 312.
Within the next two days Mrs. Tyner hired an attorney and prepared a petition for protection. On January 15, 1993, Mix was asked by Mrs. Tyner’s lawyer to write a declaration in support of the petition and Mix agreed. Mix submitted a declaration dated January 15, 1993, which stated:
The mother reports suspicious symptoms we see in sex abuse cases. Both children have a wetting problem night and day. [T.] sticks his finger in his rectum periodically. The mother said the children have told her that the father puts lotion all over their bodys [sic] and [W.] told her it stung her vagina. The children report that they have secret words and secret games they play with their father.
Pending the completion of my investigation and the police investigation my recommendation to the Court would be:
• That the mother reside in the family dwelling and the father move to another residence.
• That the children have no contact with their father of any kind until recommended by the childrens [sic] therapist. The children and the mother have an appointment to be seen at the sexual assault center.
• The Department will file a dependency petition.
Ex. 2.
The King County Superior Court granted an ex parte temporary order of protection on the same day. The order prohibited all contact between Mr. Tyner and his children.
Throughout the initial investigation, Mr. Tyner repeatedly requested, to the point of furnishing phone numbers, that Mix interview collateral witnesses that would testify they knew of no abuse by Mr. Tyner. Among those suggested were Tyner’s former wife who lived locally, his four grown *74children from his prior marriage, the children’s day-care provider, neighbors, a local registered nurse who drove the children to school on a regular basis, and the children’s teachers. Neither Mix nor his successor, Toni Sebastian, contacted any of these collateral sources.
On January 26, 1993, Mix filed a dependency petition with the court. Mix testified that the filing of this petition was in part related to the fact that Tyner, acting on the advice of counsel, refused to cooperate in having the children evaluated by SAC. Three days later the court held a shelter care hearing, during which Tyner was represented by counsel. After the hearing, in an order dated January 29, 1993, the court: (1) placed the children in the care of their mother; (2) prohibited all contact between Mr. Tyner and his children; (3) ordered a sexual deviancy examination of Mr. Tyner; and (4) ordered a sexual assault evaluation of the children.
Mix completed his investigation of the Tyner case on February 2, 1993, and transferred the case to Toni Sebastian, another CPS caseworker. In Mix’s final report he checked off on a preprinted form that the allegations against Tyner were “unfounded,” as opposed to the other two options, “founded” and “inconclusive.” The CPS manual defines “unfounded” as situations in which
there is reasonable cause for the social worker to believe that the allegations on the CPS referral are untrue and that sufficient evidence exists to reasonably conclude that the child has not been abused or neglected.
Ex. 1, at 37; RP (Oct. 14, 1996) at 54.
Neither this report, nor its contents were provided to Mr. Tyner, Mrs. Tyner, their respective attorneys, or the court. On February 10, 1993, Mrs. Tyner filed a petition for dissolution of marriage.
On March 2, 1993, the court held another shelter care hearing. Mr. Tyner was present and represented by counsel. The court continued the placement of the children with Mrs. Tyner, but agreed to visitation when recommended by *75the father’s therapist, the children’s therapist, and the State. The court also set a dependency fact-finding hearing for May 3, 1993.
Mr. Tyner’s sexual deviancy evaluation was completed one month later. Mr. Compte, the evaluator, reported that there was no reason to suspect Tyner of sexual abuse, to recommend against visitation, or to require supervised visitation.
On April 23, 1993, Harborview completed its evaluation of the children. The evaluator could not say with certainty whether Mr. Tyner had sexually abused his children, but was concerned about the family’s poorly defined sexual boundaries and its history of conflicts surrounding sexuality. She recommended the children not be questioned further about the alleged abuse, that contact with Tyner continue to be supervised, and that further therapy focus on family conflicts rather than sexual abuse.
The court then continued the scheduled May 3, 1993 dependency fact-finding hearing until June 28, 1993. This was because the children’s evaluator would be out of town and the parents had not completed all of their psychological evaluations. Meanwhile, Mr. Tyner began weekly one-hour supervised visits with the children starting on May 6,1993. Also, Mr. and Mrs. Tyner agreed to allow Inda Drake to provide therapy for the children and determine whether visitation by Mr. Tyner should be restricted or liberalized. Toni Sebastian, the CPS caseworker who had taken over for Mix in February of 1993, referred Drake.
On June 28, 1993, the court dismissed the dependency petition on the State’s motion, finding that both Mr. and Mrs. Tyner had cooperated with court-ordered services and had agreed to a future course of conduct, and that dismissal was in the best interests of the children. Mr. Tyner moved to have the dismissal contain language to the effect that the State had been unable to substantiate its case. The motion was denied. This was the final involvement of the State.
The Tyners’ divorce became final in October of 1993. After *76further litigation regarding a parenting plan, the court granted joint custody to the Tyners and lifted all restrictions on Mr. Tyner’s contact with his children.
In February of 1995, Mr. Tyner filed suit against the State and other actors1 involved in his separation from his children. By the time of trial, the action was reduced to a claim against the State for negligent investigation. The jury found for Mr. Tyner and awarded him $201,500 in damages.
The Court of Appeals overturned the jury verdict, holding that while the State owed a duty to Mr. Tyner and was not shielded by immunity, the court’s no-contact orders throughout the case cut off any legal causation between the State’s negligence and Mr. Tyner’s separation from his children. Tyner v. Department of Soc. & Health Servs., 92 Wn. App. 504, 963 P.2d 215 (1998). Mr. Tyner petitioned for this court’s review, and review was granted. The Washington State Trial Lawyers Association (WSTLA) appears in this case as amicus curiae.
DISCUSSION
The first issue presented by this case is whether the State, acting through its CPS caseworkers, owes a duty of care in conducting an investigation of parental child abuse to the parent suspected of such abuse. The State has argued throughout this case, both at trial and on appeal, that it owes no duty to a parent while investigating allegations of child abuse.2 Mr. Tyner, however, contends that an implied statutory cause of action in favor of a parent, even one *77suspected of child abuse, should be derived from RCW 26.44.050.3
It is clear that the State has a statutorily mandated duty to investigate child abuse allegations brought to its attention. RCW 26.44.050 provides:
Upon the receipt of a report concerning the possible occurrence of abuse or neglect, it shall be the duty of the law enforcement agency or the department of social and health services to investigate and provide the protective services section with a report in accordance with the provision of chapter 74.13 RCW, and where necessary to refer such report to the court.
The State does not contest that RCW 26.44.050 creates a duty to a child victim when investigating allegations of child abuse. Rather, the State argues that for purposes of tort law its duty does not flow to the child’s parents, particularly when the parents are suspected of the abuse.
“ Tt has long been recognized that a legislative enactment may be the foundation of a right of action.’ ” Bennett v. Hardy, 113 Wn.2d 912, 919, 784 P.2d 1258 (1990) (quoting McNeal v. Allen, 95 Wn.2d 265, 274, 621 P.2d 1285 (1980) (Brachtenbach, J., dissenting)). In Bennett, we outlined when a cause of action will be implied from a statute. The following questions must be asked:
[F]irst, whether the plaintiff is within the class for whose “especial” benefit the statute was enacted; second, whether legislative intent, explicitly or implicitly supports creating or *78denying a remedy; and third, whether implying a remedy is consistent with the underlying purpose of the legislation.[4]
Bennett, 113 Wn.2d at 920-21.
As to the first prong of the Bennett test, the parties disagree as to whether a parent falls within the class for whose “especial” benefit the statute was enacted. The State contends that the statute is solely for the benefit of children, whereas Tyner and WSTLA assert that the statute contemplates a benefit to the family unit as a whole.
In a case utilizing a test similar to Bennett’s, this court announced that “[w]e look to the language of the statute to ascertain whether the plaintiff is a member of the protected class.” Schooley v. Pinch’s Deli Mkt., Inc., 134 Wn.2d 468, 475, 951 P.2d 749 (1998). RCW 26.44.050 is nonspecific, in that it fails to do more than announce a general duty of investigation on the part of the State. But RCW 26.44.010, the declaration of purpose section, makes it clear that a parent’s interests were contemplated by the Legislature. That provision reads:
The Washington state legislature finds and declares: The bond between a child and his or her parent, custodian, or guardian is of paramount importance, and any intervention into the life of a child is also an intervention into the life of the parent, custodian, or guardian ....
RCW 26.44.010.
RCW 13.34.020, a counterpart to Title 26 RCW, further evinces the Legislature’s strong views regarding the importance of the family, stating that “the family unit is a fundamental resource of American life which should be *79nurtured.” RCW 13.34.020. This same provision also recognizes that “[w]hen the rights of basic nurture, physical and mental health, and safety of the child and the legal rights of the parents are in conflict, the rights and safety of the child should prevail.” RCW 13.34.020.
These statutory provisions are not facially inconsistent. They merely dictate a necessary hierarchy of interests. Those of the children prevail in cases of conflict. However, the Legislature has recognized the importance of the family unit and the inextricable link between a parent and child. During its investigation the State has the duty to act reasonably in relation to all members of the family. The procedural safeguards of RCW 26.44.050 protect both children and family members; children are protected from potential abuse and needless separation from their families and family members are protected from unwarranted separation from their children.
Although not squarely addressed, in Babcock v. State, 116 Wn.2d 596, 809 P.2d 143 (1991), this court implicitly approved a negligent investigation claim by a parent in a similar context. In Babcock, several children were raped by their foster parent. Id. at 598. The children’s paternal grandparents, father, and the children themselves filed a negligent placement suit against the State, alleging that DSHS failed to adequately investigate the backgrounds of the prospective foster parents. Id. at 604. The specific holding of Babcock dealt with immunity, but the case recognized that the gravamen of the plaintiffs claim was “negligent investigation.” Id. at 610. This court held that the State did not enjoy immunity for the negligent investigation of its caseworkers and allowed the lawsuit to proceed, including the claims brought by the paternal grandparents and father of the foster children. Id. at 622.
The State, however, cites State v. Warner, 125 Wn.2d 876, 889 P.2d 479 (1995), for the contrary proposition. In Warner, this court held that a criminal defendant may not claim negligent prosecutorial delay stemming from the failure to promptly report suspected child abuse, as required by RCW *8026.44.030, because the reporting requirement was intended to benefit victims of child abuse, not abusers. Warner, 125 Wn.2d at 891. The State’s reliance on Warner is misplaced. First, Warner dealt with a different statutory provision, the duty to report child abuse, not the duty to investigate allegations once they have been reported. Id. Second, Warner did not involve a claim by a parent or family member. Id. at 881. The interests of a parent are significantly greater than those of a third party in this context. As one court noted, “[cjharges of child abuse leveled against a parent and ineptly handled strike at the core of a parent’s basic emotional security, providing ample justification for the imposition of liability.” Gray v. State, 624 A.2d 479, 485 (Me. 1993). We find the first prong of the Bennett test is met.
The second prong of the test asks this court to determine if legislative intent, explicitly or implicitly, supports creation of a remedy. In this case, the statute itself is silent as to this point, but this court “can assume that the legislature is aware of the doctrine of implied statutory causes of action . . . .” Bennett, 113 Wn.2d at 919 (quoting McNeal, 95 Wn.2d at 277). The State does not dispute that the governing statutes imply a cause of action, but argues against extending the duty only to parents and others persons suspected of abuse. RCW 26.44.050 places an affirmative duty of investigation on the State. At the same time, the Legislature has emphasized that the interests of a child and parent are closely linked. RCW 26.44.010. Thus, by recognizing the deep importance of the parent/child relationship, the Legislature intends a remedy for both the parent and the child if that interest is invaded.
An implied tort remedy in favor of a parent is also consistent with the underlying purposes of RCW 26.44.050, thereby satisfying the third prong of the Bennett test. RCW 26.44.050 has two purposes: to protect children and preserve the integrity of the family. The Babcock court noted that “[t]he existence of some tort liability will encourage DSHS to avoid negligent conduct and leave open the possibility that those injured by DSHS’s negligence can *81recover.” Babcock, 116 Wn.2d at 622. “Accountability through tort liability . . . may be the only way of assuring a certain standard of performance from governmental entities.” Bender v. City of Seattle, 99 Wn.2d 582, 590, 664 P.2d 492 (1983).
The State argues that creating a tort remedy in favor of parents will frustrate the purpose of the statute by forcing CPS caseworkers to compromise the interests of children. As argued by the State:
If this Court now determines that the State can owe to a parent... a duty not to initiate a dependency while at the same time owing to his child a duty to initiate a dependency, the State will be in an untenable position due to the conflicting responsibilities created by the Court.
Br. of Appellant at 25.
This concern is unwarranted. By implying a cause of action for negligent investigation in favor of a parent, all that is required is that the State act reasonably, not that it act in a flawless manner. There would never arise a situation in which the State owes a duty to both initiate and not initiate a dependency, only a duty to act reasonably in its determination.
Finally, it is worth noting that the Court of Appeals, relying on Babcock, has allowed negligent investigation claims against DSHS based on RCW 26.44.050. See Lesley v. Department of Soc. & Health Servs., 83 Wn. App. 263, 921 P.2d 1066 (1996) (negligent investigation claim brought by parents accused of abusing their child); Yonker v. Department of Soc. & Health Servs., 85 Wn. App. 71, 930 P.2d 958 (1997) (parent’s negligent investigation claim for failure to investigate abuse allegation against other parent); Gilliam v. Department of Soc. & Health Servs., 89 Wn. App. 569, 950 P.2d 20 (1998) (negligent investigation claim by father suspected of abuse; scope of duty not an issue on appeal). Both Lesley and Yonker were cited approvingly by this court in McKinney v. State, 134 Wn.2d 388, 950 P.2d 461 (1998) (implying a statutory cause of action for failure to comply *82with adoption agency reporting requirements).5
We conclude that under RCW 26.44.050, CPS owes a duty of care to a child’s parents, even those suspected of abusing their own children, when investigating allegations of child abuse.
 Next, the State argues that the court’s no-contact orders in this case, separating Mr. Tyner from his children, break the chain of legal causation, thereby defeating Mr. Tyner’s negligent investigation claim as a matter of law. There are two elements to proximate causation: cause in fact and legal causation. Schooley, 134 Wn.2d at 478. “ ‘Cause in fact’ refers to the actual, ‘but for,’ cause of the injury, i.e., ‘but for’ the defendant’s actions [would the] plaintiff... be injured.” Id. (quoting in part King v. City of Seattle, 84 Wn.2d 239, 250, 525 P.2d 228 (1974)). This question is normally left to the jury. Id. Legal causation is a much more fluid concept. It is grounded “in policy determinations as to how far the consequences of a defendant’s acts should extend.” Schooley, 134 Wn.2d at 478. The focus in legal causation analysis is on “whether, as a matter of policy, the connection between the ultimate result and the act of the defendant is too remote or insubstantial to impose liability.” Id. at 478-79. This inquiry depends upon “ ‘mixed considerations of logic, common sense, justice, policy, and precedent.’ ” Id. (quoting King, 84 Wn.2d at 250). As we recognized in Schooley, the concept of legal cause permits the courts to limit liability, for policy reasons, even though duty and foreseeability concepts would indicate liability. Id. at 479.
In this case, the State argues that public policy is not served by imposing liability on the State for “asking a court to determine whether there are adequate grounds to have *83children examined for possible abuse.” State’s Answer to Pet. for Review at 17. As the Court of Appeals correctly observed, however, terminating the State’s liability at the point that its investigation comes under the supervision of the court “would create an undesirable incentive for the State to convert every investigation into a judicial proceeding.” Tyner, 92 Wn. App. at 518.
Similar to the duty of probation officers to supervise, the duty of CPS workers to investigate exists apart from any action which might be taken by a court. As we observed in Bishop v. Miche, 137 Wn.2d 518, 973 P.2d 465 (1999):
The duty of a county probation officer is not premised merely on the reporting of violations to the court, but rather on the failure to adequately monitor and report violations, thus failure to adequately supervise the probationer.
Id. at 526. As with negligent supervision, Tyner’s complaint centers on conduct outside of the judicial arena. CPS was not enforcing a court order or acting as an arm of the court in its interactions with Tyner. Rather, it was gathering information and conducting an investigation, the results of which ended up in the hands of a judge. As the Court of Appeals noted, a CPS caseworker’s duty to investigate is statutorily mandated and must be completed regardless of whether its results may ultimately be presented to a court of law. Thus, the State’s liability arises not from its use of the court to further its investigation but from its failure to adequately investigate the allegations lodged against Tyner.
We agree with the Court of Appeals that the conduct of a CPS caseworker may, in some circumstances, be the legal cause of a parent’s separation from a child, even when the separation is imposed by court order. As the court reasoned,
[t]he pivotal consideration is not the involvement of the court per se, but whether the State has placed before the court all the information material to the decision the court must make. Concealment of information or negligent failure to discover *84material information may subject the State to liability even after adversarial proceedings have begun.
Tyner, 92 Wn. App. at 518.
This reasoning is in accord with Babcock and Bender. In Babcock, this court held that DSHS caseworkers do not enjoy absolute immunity for their foster care placement investigations. Babcock, 116 Wn.2d at 606. As this court noted, the Legislature has granted caseworkers only a qualified immunity even in the case of an emergency situation. Id. at 607. In Babcock, the State’s negligence resulted in the foster care placement of children with parties connected with a man who raped them. Id. at 603. The trial court issued an order confirming that placement. In our decision we said that
a caseworker cannot escape liability for negligent investigation because the juvenile court commissioner relies on the caseworker’s recommendation to allow a caseworker’s placement decision to stand. In the absence of a preplacement adversary hearing in which a predisposition study is entered into evidence, the caseworker controls the flow of information to the court.
Id. at 608.6
In Bender, we declined to extend absolute immunity to a police officer in a claim of false arrest against the officer who was acting pursuant to a court-ordered arrest warrant, where the same officer allegedly provided incomplete information to a magistrate in order to originally obtain the warrant. Bender, 99 Wn.2d at 592. We held that in such situations the officer “is in a position to control the flow of information to the magistrate upon which probable cause determinations are made.” Id.
Bishop and Hertog ex rel. S.A.H. v. City of Seattle, 138 Wn.2d 265, 979 P.2d 400 (1999), decided by this court last term, also utilized a materiality standard similar to that *85articulated by the Court of Appeals in this case. Bishop involved a negligence claim by the parents of a child killed in an automobile accident caused by a King County probationer, Steven Miche, who was intoxicated at the time of the accident. Bishop, 137 Wn.2d at 521. Suit was filed against the County claiming its probation supervision was negligent. Id. Prior to the accident, the district court refused to revoke Miche’s probation despite repeated probation violations. Id. at 523. This court held that the district court’s action precluded the existence of cause in fact as a matter of law, in essence serving as a superseding intervening cause, thereby absolving the County of liability. Id. at 532. Of principal importance in Bishop was the district court’s awareness of all material information in the case at the time of its decision. Id. at 531-32. As we stated:
The judge knew that Miche had violated the court-imposed condition of his probation by driving while his license was suspended. He knew that Miche had an alcohol problem but attended meetings somewhat sporadically. He knew that Miche was scheduled to attend intensive alcohol treatment within three days, and thus knew that Miche was not then in such treatment and that Miche needed such treatment. Nevertheless, despite Miche’s violation of his probation conditions, the obvious severity of his alcohol problem, and the fact that Miche knowingly drove after his license had been suspended, the judge did not revoke probation. The accident occurred only two days later, one day before Miche’s scheduled treatment was to begin.
As a matter of law, the judge’s decision not to revoke probation under these circumstances broke any causal connection between any negligence and the accident.

Id.

In Hertog, the guardian ad litem for a six-year-old girl who was raped by a King County probationer, Barry Krantz, brought a claim against the County alleging negligent supervision. Hertog, 138 Wn.2d at 269. This court allowed the claim, even though a court had refused to revoke Krantz’s probation two months prior to the rape. Id. *86at 272. We held that the County probation officer had a continuing duty to supervise Krantz and under the facts of this case the chain of causation was not broken by the judge’s decision. Id. at 284. Hertog and Bishop illustrate that if all material information is presented to the judge, cause in fact will not be found if the complained of action is linked to the judge’s decision.
Next, we must examine whether all material information was presented to the court prior to its no-contact orders in this case. In the context of a negligent investigation claim the State’s conduct may be the proximate cause of injury where the State has failed to supply sufficient material information. Bishop, 137 Wn.2d at 532. In such a case, a court order will not break the causal chain.
Mr. Tyner and WSTLA contend that the Court of Appeals opinion erroneously invaded the province of the jury when the court concluded as a matter of law that the evidence was insufficient to support a finding that any negligence of the caseworkers was a legal cause of the separation. The Court of Appeals first found sufficient evidence to allow the jury’s cause in fact determination to stand, holding that
[b]ut for the CPS investigation and the recommendation by Mix to have [Mr. Tyner] removed from the home, it is possible the courts below would not have issued or extended the orders restricting [Mr. Tyner’s] contact with his children.
Tyner, 92 Wn. App. at 515. Nevertheless, the Court of Appeals then went on to find legal causation lacking as a matter of law because in its view all material information was presented to the court. Id. at 520.
However, the question of materiality is a question of cause in fact, not legal causation. In the circumstances here, the issue of materiality determines whether court intervention serves as a superseding, intervening cause, thereby cutting off cause in fact. It is, accordingly, a question for the jury unless reasonable minds could reach but one conclusion. Hartley v. State, 103 Wn.2d 768, 778, 698 P.2d 77 (1985). Cf. Bender, 99 Wn.2d at 596 (“[w]hether *87the additional information . . . was ‘material’ to the determination of probable cause is a question for the jury.”). Such was the case in Bishop, but not in the case at bar.
In this case, there were two primary items the jury could have determined were material information that should have been supplied to the court. First, caseworker Mix failed to inform the court, as well as any of the parties, that by February 2,1993, he had reached the determination that the allegations against Tyner were “unfounded.” RP (Oct. 14,1996) at 54. There was expert testimony that this action was a breach of the standard of care. The Court of Appeals opinion suggests that this was a legal conclusion or opinion, not a representation of fact, and that therefore it was not material to the court’s decision. Tyner, 92 Wn. App. at 517-18. However, the fact that Mix had reached this determination was itself a fact, a fact that might have been relied upon by the court in making its decision. There is little question that courts rely heavily on the judgment of CPS caseworkers in making dependency determinations.7
Second, caseworker Mix failed to interview collateral sources, and in turn failed to deliver the information to the court that these sources would have provided. The Court of Appeals held that:
[TJhere is no reason to believe the courts would have relaxed the no-contact orders sooner if the caseworkers had informed the court that many people who knew the children did not believe they had been abused and did not believe David Tyner capable of abusing them.
Id. at 519. This may be true, but the jury was free to reach the opposite conclusion. The jury heard testimony from multiple collateral sources, including Tyner’s neighbors, his former wife, and his adult daughter.
The jury was also informed that CPS’ own manual *88requires that key collateral sources be contacted by the CPS investigator.8 The jury may have reasonably believed that the sources supplied by Tyner to Mix were key collateral sources and had they been contacted as requested by Tyner, they would have tipped the scales in favor of relaxing the no-contact orders.
We hold that a judge’s no-contact order will act as superseding intervening cause, precluding liability of the State for negligent investigation, only if all material information has been presented to the court and reasonable minds could not differ as to this question.
The State argues, however, that a “good faith” standard, as opposed to a negligence standard, ought to measure its duty of reporting information to the court and consequently its duty of investigation. Under this standard, argues the State, it would be liable only if a CPS caseworker “knowingly withholds” or “willfully misrepresents” facts to the court. This is the standard this court uses to determine whether a police officer may be sued for falsely obtaining a warrant. See Bender, 99 Wn.2d at 592.
We reject this argument. First, the jury below was instructed under a negligence standard, which was not objected to by the State, and this is now the law of the case. See CP at 110. Second, the State has cited no case, from any jurisdiction, in which this standard has been applied to the conduct of CPS caseworkers. Third, the State did not raise this argument below. Finally, factual differences between CPS caseworkers and police officers obtaining a warrant also militate against such an extension. Police officers are often under immense time pressure when attempting to secure a warrant, relying on information they have no *89personal knowledge of or time to verify. The Bender rule is very limited and was created with the unique demands of police officers in mind. An extension of this rule into the arena of negligent investigation is unwarranted.
Since in this case reasonable minds could differ as to whether all material information was presented to the court prior to the entering of its no-contact order, we reverse the Court of Appeals, reinstating the jury’s verdict.
Johnson, Alexander, Sanders, and Ireland, JJ., and Munson, J. Pro Tern., concur.

 Tyner originally filed suit against: Susan Hyde, the Tyner family physician; Dennis Brown, the family counselor; Inda Drake, the court appointed therapist for the Tyner children; and the State. Dr. Hyde and Mr. Brown were dismissed before trial on the grounds of witness immunity. Ms. Drake was dismissed on grounds of judicial immunity.


 The State has not argued that a hierarchy of duties exists under Washington’s statutory scheme, whereby the State would owe a duty to a parent unless this would conflict with the State’s duty to the child. The State did propose a jury instruction reciting the overriding goal of child protection laws, stating that these “laws are designed to protect the safety and welfare of children who have been or may be victims of child abuse.” Clerk’s Papers at 111. This instruction, which was refused, would not have assisted the jury in assessing the potentially *77conflicting duties between a parent and child. Moreover, the trial court’s delivered instruction seems to convey the same message as the State’s proposed instruction, stating that “[a] Washington State statute provides that the Department of Social and Health Services and Child Protective Services shall protect children from abuse ....” CP at 141. The State does not raise instructional error in its petition to this court.


 Three chapters of the Revised Code of Washington set forth the statutory scheme for State intervention as parens patriae when child abuse allegations have been reported: chapter 26.44 RCW (abuse of dependent persons); chapter 13.34 RCW (juvenile courts); and chapter 74.13 RCW (child welfare services).


 The Bennett test was borrowed from the federal courts and is similar to § 874A of the Restatement (Second) of Torts, which reads:
When a legislative provision protects a class of persons by proscribing or requiring certain conduct but does not provide a civil remedy for the violation, the court may, if it determines that the remedy is appropriate in furtherance of the purpose of the legislation and needed to assure the effectiveness of the provision, accord to an injured member of the class a right of action, using a suitable existing tort action or a new cause of action analogous to an existing tort action.
Restatement (Second) op Torts § 874A (1979).


 Given the unique nature of every state’s legislative scheme in the area of parens patriae, there has been little consistency in other jurisdictions that has addressed issues similar to the one presented by this case. See Gray v. State, 624 A.2d 479 (Me. 1993) (finding a duty on the part of the State to a parent suspected of child abuse for negligently handled investigation); Burney v. Kansas Dep’t of Soc. & Rehabilitation Servs., 23 Kan. App. 2d 394, 931 P.2d 26 (1997) (no duty to nonparent alleged abuser for negligently handled investigation).


 The State cites this discussion for its contention that the duty to investigate is negated in an adversarial proceeding. Babcock v. State, 116 Wn.2d 596, 809 P.2d 143 (1991) does not support the State. The court’s statement regarding control of information was made in the context of the State’s immunity argument not in an analysis of duty.


 There was expert testimony given at trial that courts “always follow” the recommendations of social workers in dependency proceedings. RP (Oct. 10,1996) at 148. This testimony was objected to and the objection was overruled. The jury was free to reach the conclusion that in many cases a social worker’s determination will be material to a judge’s decision, which was the issue in this case.


 Provisions within Child Protective Services’ own manual require that collateral sources be contacted. For instance, chapter 26.31 C.ll provides that “[t]he social worker shall interview, in-person or by telephone, professionals and other persons (physician, nurse, school personnel, day care, relatives, etc.) who are reported to have or, the social worker believes may have first-hand knowledge of the incident, the injury, or the family’s circumstances.” Pl.’s Ex. 1. See also Pl.’s Ex. 1 (Washington State Department op Child Protective Services Manual, ch. 26.22 G, H, I (1992-1993)).